His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Defendant Company insured its property and gave its note for the premium. It sets up as a defense that the note was signed by its president alone, whilst, its charter requires that it should be signed by both president and secretary.
Such a defense cannot avail as to a note given for a valid obligation of the corporation. It was clearly within the scope of the president’s duty to make provisions for the payment of its obligations. By giving the note he has induced the plaintiffs to rely and sue upon the note instead upon their claim, and the corporation is estopped from seeking to change a condition brought about by the act of its president;
For still stronger reasons that defense cannot avail the other defendant. As surety he cannot avail himself of the want of capacity, in the principal debtor, C. C., 3036, and having himself signed the note on behalf of the corporation he is personally iiable if he had no authority to do so. C. ¡0., 3Ó1Ó.
As to his right to insist upon a discussion of the property belonging'to the corporation, he cannot do so unless he complies with the requirements of Art. 3047, C. C. . He may still do so at the proper time. C. C., 3051.
Judgment affirmed.